Title: Benjamin Brown to Thomas Jefferson, 12 January 1811
From: Brown, Benjamin
To: Jefferson, Thomas


          
             Thos Jefferson Esqr
            
              
                To ye Ml Assurance Society
                Dr
              
              
                To Quota for 1809
                12.84
              
              
                To Intst thereon from 1st aprl is 21⅓ Mos
                1.36
              
              
                To Quota for 1810
                12.84
              
              
                
                27.04
              
              
                To Attorys Comsn for Collection
                1.36
              
              
                
                $28.40
              
            
            
            Jany 12th 1811Recd the above for Benjn Brown Attory for ye Ml A Society
            
          
          
            
              Sir
            
            The above is a Statemt of what is due to the A Society according to the lists sent me—I have directed my son to sign the above recpt if it should be convenient to you to send the amot by him.  The Comsn is added by directions of a late law.The sum which you paid me heretofore was for a quota called for in 1806.With great respect I am Sir
            
              Yr Mo Obt Servt
              
 Benjn Brown
            
          
        